Citation Nr: 1442084	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  05-32 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in April 1967 and September 1971 rating decisions that denied service connection for a back disorder.

2.  Entitlement to service connection for a back disorder, including degenerative joint disease (DJD), L5 spondylolysis, and L5-S1 spondylolisthesis.


REPRESENTATION

Appellant represented by:	Seth A. Director, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from August 1965 to November 1966.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, that denied the Veteran's request to reopen his previously denied claim for service connection for spondylolisthesis L5-S1 or any back condition.  

In January 2008, the Board reopened the Veteran's claim for service connection for a back disorder, and then remanded the reopened claim to the RO for further development.

In January 2011, the Board requested an expert medical opinion through the Veterans Health Administration (VHA).  See 38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 20.901 (2013).  The opinion was rendered in February 2011.

In June 2011, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

A May 2013 rating decision found that there was no CUE in April 1967 and September 1971 rating decisions that denied service connection for a back disorder.  In June 2013, the Veteran submitted a timely notice of disagreement with this decision.

In April 2014, the Board remanded the Veteran's case to the AOJ to provide him with a statement of the case (SOC) regarding his claim of CUE.  The SOC was issued in April 2014 and the Veteran perfected an appeal of the AOJ's determination.




FINDINGS OF FACT

1.  The April 1967 and September 1971 RO decisions, that denied service connection for a back disorder, considered the appropriate law and evidence and did not contain an outcome determinative error.

2.  L5 spondylosis and grade 1 spondylolisthesis clearly and unmistakably pre-existed the Veteran's acceptance and enrollment into active service but the evidence is not clear and unmistakable that there was no aggravation during active service.

3.  The current back disability is the result of a disease or injury in active service.


CONCLUSIONS OF LAW

1.  The April 1967 and September 1971 rating decisions that denied entitlement to service connection for a back disorder were not clearly and unmistakably erroneous. 38 U.S.C.A. §§ 1111, 1153, 5109A, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105(a), 3.306, 20.200, 20.201 (1967, 1971, and 2013).

2.  The criteria for service connection for a back disorder, including DJD, L5 spondylolysis, and L5-S1 spondylolisthesis, are met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

The VCAA is not applicable to the Veteran's claim of CUE in the prior April 1967 and September 1971 RO rating decisions.  The United States Court of Appeals for Veterans Claims (court) has held that the VCAA does not apply to CUE actions.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002).

The claim for service connection is being granted; hence, further assistance is not required to substantiate the claim.

II. CUE

Contentions

In his April 2011 CUE claim, the Veteran asserted that his military medical records were "altered" at Fort Devens, Massachusetts, and that it was "well known" that military clinicians, including physicians, "destroyed" soldiers' medical records.  In subsequent statements and his June 2013 notice of disagreement, the Veteran maintained that the service medical records in his claims file were "falsified" documents and that post-service 1971 VA treatment records were missing from his file.  Thus, he maintains that the April 1967 and September 1971 rating decisions were based on CUE.

Facts

April 1967 Rating Decision

In January 1967, the RO received the Veteran's original claim (VA Form 21-526) for VA benefits for a back disorder.

The evidence of record at that time included the Veteran's service treatment records that show that, on examination for enlistment into service in August 1966, no back disability was reported.  However, in an accompanying report of medical history created the day of the examination, it was noted without elaboration that the Veteran reported being treated for a back injury in the last five years.

Service treatment records reflect that, in March 1966, the Veteran reported a sudden onset of back pain.  There was tenderness to pressure of the right lumbar area without spasm or masses.  Neurological signs were grossly within normal limits and he was able to sit up.  Upper respiratory infection symptoms were noted.

In April 1966, the Veteran reported that he had two "cracked" vertebrae two years earlier and was now having low back pain.  The examination was negative and the impression was lumbosacral strain.  Diagnostic testing that month revealed first degree spondylolisthesis with associated spondylolysis involving L5-S1.  The Veteran was placed on a physical profile for back disease in August 1966.

In October 1966, a Medical Board noted the Veteran's history of having sustained a vertebral fracture in 1964 and his in-service low back treatment, including complaints of intermittent pain with non-disabling episodes of four to six weeks, treatment with exercises, and placement on an L-3 profile without benefit.  Physical examination revealed normal findings.  X-rays showed spondylolisthesis, grade 1 with associated spondylolysis involving L5-S1.  The Medical Board concluded that the Veteran's low back disorder existed prior to service and was not aggravated by service.  Discharge from military service was recommended.

In an October 1966 report of medical history, prepared when he was examined for separation, the Veteran reported having a football injury in 1963 and the examining physician noted a back injury in August 1963 that resulted in spondylolisthesis, grade 1, existing prior to service.

Also of evidence at the time of the April 1967 rating decision was a January 1967 VA examination report that notes the Veteran's history of hospitalization at Fort Devens for five days due to pains running down his back.  The examiner noted that the Veteran was discharged from service because of a spondylolisthesis that existed prior to enlistment in the service but was presumed aggravated by service.  The Veteran reported that, since his discharge, he experienced low back pain and pain into his upper thighs.  

Examination showed a "slight ski jump deformity" at the lumbosacral level, full flexion, mild limitation of extension, and sciatic tenderness.  There was no neurologic abnormality.  X-ray examination revealed spondylolisthesis at L5-S1 with 1/2 centimeter of forward slippage, reactive changes at the superior margin of S1 and pars intra-articularis defect at L5.  The diagnosis was spondylolisthesis at L5 on S1.

In the April 1967 rating decision, the RO found that the evidence showed vertebral deformity without cause therefor in service and did not show bony reaction attributable to service.  The RO concluded that the Veteran's condition was not permanently aggravated (by service).

In an April 1967 letter, the RO advised the Veteran of its determination and his appellate rights.  He did not appeal and no new and material evidence was received within one year of the rating decision, and the decision became final, absent CUE.  38 U.S.C.A. §§ 7105(b)(1), (c) (formerly 38 U.S.C.A. § 4005(b)(1), (c)); 38 C.F.R. 
§ 20.1103 (2013).

September 1971 rating decision 

On August 26, 1971, the RO received the Veteran's request to reopen his claim for "aggravation of my back condition in service" based on records of his current VA hospitalization.

The evidence of record at the time of the September 1971 rating decision included a VA hospital summary showing that the Veteran was hospitalized from August 17 to September 8, 1971, after complaining of low back pain with occasional radiation of pain into both legs to his knees.  Results of X-rays taken at the time revealed that he had a first degree spondylolisthesis at the L5-S1 area of his lumbar spine.  He was fitted with a back brace and received some improvement in his condition with the brace.  The Veteran was discharged home, to wear the brace, and be followed in the outpatient orthopedic clinic.

In the September 1971 rating decision, the RO found that the hospital record showed treatment for spondylolisthesis that was previously considered a non-service-connected disorder.  The RO held that the hospital report did not contain any evidence of, or bear on the issue of, service connection for a back disorder.  

In a September 1971 letter, the Veteran was advised of the RO's determination and his appellate rights.  He did not appeal and no new and material evidence was received within one year of the rating decision, and the decision became final, absent CUE.  38 U.S.C.A. §§ 7105(b)(1); 38 C.F.R. § 20.1103.

Laws and Regulations

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A, 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44. 

The court has put forth the following three-pronged test to determine whether there was CUE in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions existing at that time were incorrectly applied, (2) an error occurred based on the record and the law that existed at the time of the prior adjudication in question, and (3) the error was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Bouton v. Peake, 23 Vet. App. 70, 71 (2008); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  In order to prevail in a claim for CUE, all three of the above prongs must be met.  Id. 

A breach of a duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).  A CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and an incomplete record, factually correct in all other respects, is not CUE.  Id. at 1346.  Also, disagreements as to how facts are weighed do not constitute CUE.  Russell v. Principi, 3 Vet. App. at 313-14. 

The Board is to consider only the evidence on file at the time of the challenged decision.  Russell v. Principi, 3 Vet. App. at 314; see also 38 C.F.R. §§ 20.1403(b), 20.1405(b) (2013) (regarding CUE in Board decisions).  The evidence need not have been specifically addressed or discussed by RO's decision.  According to Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000), ROs are not required to specifically mention in their rating decisions the evidence that they considered.  See also Hauck v. Nicholson, 403 F.3d 1303 (Fed. Cir. 2005) (noting that rating decisions were not required to set forth in detail the factual bases for their decisions before the 1990 effective date of 38 U.S.C.A. § 5104(b)). 

Additionally, the mere misinterpretation of facts does not constitute clear and unmistakable error.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  What matters is whether, had the error not been made, the outcome would have manifestly been changed.  See Crippen v. Brown, 9 Vet. App. 412, 421 (1996).

The laws at the time of the RO decision are considered in determining whether there was CUE.  See, e.g., Fournier v. Shinseki, 23 Vet. App. 480 (2010).

At the time of the April 1967 and September 1971 rating decisions, as now, the law provided that every veteran was presumed to have been in sound condition when examined, accepted, and enrolled for service, except with respect to defects, infirmities, or disorders noted at the time of examination, acceptance or enrollment, or where there was clear and unmistakable evidence that the injury or disease existed before acceptance into service and was not aggravated by service.  38 U.S.C.A. § 1111 (formerly 38 U.S.C.A. § 311).  This is known as the presumption of soundness.

The regulation implementing the presumptions of soundness differed in that it required only clear and unmistakable evidence that the disability existed prior to servicer and made no mention of the aggravation prong.  38 C.F.R. § 3.304(b) (2013).

Because of the conflict between the statutory language and the language of the regulation, the regulation was determined to be invalid by the VA General Counsel.  VAOPGCPREC 3-2003.  The Federal Circuit adopted the General Counsel's position in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The Federal Circuit subsequently held that its decision in Wagner was a statement of the law as it had existed at all times since the enactment of the presumption of soundness.  See Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011).  The statute was in effect at the time of the April 1967 and September 1971 decisions.  See Act of Sept. 2, 1958, Pub. L. No. 85-857, § 3111, 72 Stat. 1105, 1119.

A preexisting injury or disease was considered to have been aggravated by active military, naval, or air service, where there was an increase in disability during such service, unless there was a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C. § 353 (currently 38 U.S.C.A. § 1153); 38 C.F.R. § 3.306(a) (1967 and 1971).  However, aggravation was not to be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

Analysis

The April 1967 decision specifically found that the Veteran's back condition was not aggravated during service.  It did not make a specific finding that there was clear and unmistakable evidence that the disability had pre-existed service and not been aggravated.  The question is whether this failure was outcome determinative; i.e. was there clear and unmistakable evidence that the disability had pre-existed service and not been aggravated; or whether there was a basis for denying service connection even if the presumption of soundness applied.

With respect to the pre-existing condition prong of the presumption of soundness, there was clear and unmistakable evidence at the time of the April 1967 rating decision to support such a finding.  Specifically, the history provided by the Veteran showed that he had a back injury that involved two cracked vertebrae in approximately 1963, prior to entering service.  In addition, the RO had before it service treatment records that included medical opinions to the effect that the Veteran's back condition had pre-existed service.  These opinions were supported by interpretations of X-rays and the report of cracked vertebrae prior to service.  The RO had before it no medical opinion that a back condition had its onset in service.  

A bare conclusion, even one written by a medical professional, without a factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness; however, a medical report based on statements by the Veteran can serve to provide clear and unmistakable evidence to rebut the presumption of soundness.  Miller v. West, 11 Vet. App. 345, 347 (1998). The specific medical records considered by the RO included discussion of the Veteran's history, based on his own reports, and were appropriate for use as the basis of the rating decision. 

With respect to the question of aggravation in service, the Veteran's own statements again provided key to a determination.  At the time of the RO's April 1967 decision, it had the service department findings that the back disability had pre-existed service and not been aggravated.  These opinions were rendered after examinations and consideration of the medical history.  Cf. Horn v. Shinseki, 25 Ve.t App. 231 (2012).  

Although the VA examiner's statement provides some evidence of aggravation, the clear and unmistakable evidence standard for rebutting the presumption of soundness does not require that there be no evidence to the contrary.  Kent v. Principi, 389 F.3d 1380 (Fed. Cir. 2004).  The VA examiner offered no explanation for his comment, and the rating board could have concluded that it had little probative value.  

In fact, the VA examination report from January 1967 found little back symptomatology, other than complaints of pain, mild limitation of extension and sciatic tenderness.  The Board could have concluded that this provided evidence that the disability had improved over what it had been and thus that there was additional evidence of a lack of aggravation.

Based on this evidence, the RO had a basis for concluding that the Veteran's back disability clearly and unmistakably pre-existed service and was not aggravated in service.  The Veteran's own statements, never denied at any point, of back symptoms prior to service, and the brief term of his military service at the point he first manifested back symptoms, demonstrated that the disability pre-existed his service.

The Veteran further contends that his service medical records were fraudulent in that they do not reflect that his back was injured while being tied to a pole that placed him in a hyperextended position and that he was repeatedly kicked in the spine.  See April 15, 2011 CUE claim.  He states that the record shows that something happened during his military service to cause his current back condition.  Id.  

However, the Veteran has not provided any evidence upon which to base his claim that his service medical records were falsified and that the RO in 1967 had incorrect information before it, other than his beliefs.

While the Veteran also has asserted that in-service clinicians and the 1967 VA examiner may have misinterpreted X-rays in determining that he had a pre-existing disability that was not aggravated, the RO had no basis at the time of its 1967 decision to find that the medical opinions were flawed.  Russell, 3 Vet. App. at 313-14.  Certainly, the RO had no basis at the time of its 1967 decision to conclude that service treatment records were falsified.

To the extent the Veteran is arguing that the RO in 1971 failed to obtain all the records regarding his August to September 1971 VA hospitalization, a failure in the duty to assist him with the development of his claim could not constitute CUE.  See Cook, 318 F.3d 1334, 1345-47.  

Ultimately the Board does not find any basis for concluding that there was CUE in the April 1967 and September 1971 rating decisions that denied service connection for a back disorder. 

III. Service Connection

A. Factual Background and Legal Criteria

Contentions

The Veteran had acknowledged that he had a back injury prior to entering active service, although it was not reported or noted when he was examined for acceptance in military service.  However, he argues that he did not have any back symptoms until service.  The Veteran asserts that his current back symptoms began with trauma during training.  

Thus, the Veteran maintains that service connection is warranted for a back disorder.



Facts 

The Veteran's service treatment records and findings of the post service January 1967 VA examination are recounted above.

Additional VA medical records reflect that, in August and September 1971, VA hospitalized the Veteran for treatment of low back pain.  Clinical records discuss that a December 1969 X-ray revealed spondylolisthesis at L5 on S1 and spina bifida occulta at L5.  He gave a history of back pain for five years that began in service after survival training.  A back brace was ordered.

In September 2004, J.D.A., M.D., an orthopedic surgeon, noted the Veteran's reports of spina bifida following a slight back injury sustained while playing football in the 1960s that got more symptomatic in service and continued to be symptomatic since.  During training, his back recurrently was so painful that he could not perform some of the functions.  After seven years of active duty, the Veteran left military service. 

Examination revealed no limitation of motion.  Both lower extremities were of equal length, deep tendon reflexes were equal and active, and straight leg testing was negative.  X-rays revealed moderate to severe degenerative joint disease.  The L4-S1 interspace was almost completely gone, and there was evidence at L5-S1 of grade 1 spondylolisthesis.  However, Dr. J.D.A. stated that neither the spondylolisthesis nor the spina bifida were "major contributing factors" to the Veteran's current condition.  The physician could not attribute the Veteran's degenerative joint disease of the lumbar spine to any specific injury or to his occupation.

In a July 2009 VA examination report, a physician's assistant noted a 2005 lumbar spine magnetic resonance image (MRI) that found multi-level moderate to severe degenerative disc disease and spondylolysis without evidence of central canal or foraminal compromise.  The examiner found that the Veteran's current multi-level lumbar and cervical degenerative disc disease was not related to or caused by the original pre-existing injury of grade 1 spondylolisthesis with associated spondylolysis at L5-S1.  

According to this examiner, the Veteran's current spine condition was consistent with progressive degenerative changes through the spine not related to any specific injury, and commonly associated with multiple factors, including morbid obesity.  A rationale was not provided and there was no acknowledgement of the Veteran's reports of a continuity of symptoms.  See Nieves-Rodriquez v. Peake, 22 Vet. App. at 295; Dalton v. Nicholson, 21 Vet App 23 (2007).

In January 2011 the Board sought a VHA opinion as to whether it was clear and unmistakable that the back disabilities identified in service pre-existed service and were not aggravated (underwent an increase in underlying disability) in service.  The Board further asked if it was not clear and unmistakable that the back disabilities identified in service pre-existed service and were not aggravated, was it at least as likely as not (50 percent or greater probability) that any currently diagnosed lumbar spine disorder was related to the disabilities in service.  

The claims folder was submitted, along with specific questions, to an orthopedic surgeon.

In the February 2011 opinion, the orthopedic surgeon reviewed the Veteran's record and found that the Veteran's L5 spondylolysis and grade 1 spondylolisthesis "definitely occurred prior to his entrance into the military, probably prior to age 8, definitely by the time he was in high school."  The examiner explained that "[a]cute, episodic episodes of [low back pain] in adults occurring with specific activities like lifting, bending, and falling are common and are not due to 'aggravation' or worsening of the spondylolysis.  It is a pre-existing unhealed fatigue fracture, and can't get worse.  It's already broken."

The VHA examiner noted the Veteran's history of "cracked" vertebrae in 1964, prior to enlistment in 1965, was consistent with bilateral pars stress fractures of L5 (spondylolysis).  Even without this history, the natural history of spondylolysis confirmed that it occurred when the Veteran was an adolescent or younger.  The examiner stated that it did not occur as the result of a traumatic event as an adult.  It was "a pre-existing, unhealed stress fracture that was not aggravated by any specific activity, injury, or occupation, so it was not caused or aggravated by [the Veteran's] military service."  

The VHA medical expert explained that spina bifida occulta was a congenital variant of normal.  It was completely asymptomatic and unrelated to low back pain, spondylolysis, spondylolisthesis, or lumbar degenerative changes.

According to the orthopedic surgeon, the Veteran's current lumbar disorder was multilevel lumbar spondylolysis (DJD), confirmed by x-rays in 2004 that showed degenerative disc narrowing.  The DJD was the "result of normal aging" of the lumbar spine, "unrelated to the L5 spondylolysis or L5-S1 spondylolisthesis."  The examiner commented that the Veteran's history of intermittent low back pain, that began prior to his military service, was consistent with the natural history of spondylolysis and spondylolisthesis.  The low back pain will occur regardless of the Veteran's profession and was unrelated to any specific job or injury.  

The orthopedic surgeon explained that, as the Veteran aged, he gradually developed lumbar DJD and his intermittent low back pain became more frequent and severe and was now chronic due to his multilevel lumbar DJD.  According to the VHA examiner, "[t]his lumbar DJD was not a result of his spondylolysis or spondylolisthesis, nor was it due to any injury.  It's just normal aging."

The VA examiner reviewed Dr. J.D.A.'s September 2004 opinion, to the effect that neither the spondylolisthesis nor the spina bifida were major contributing factors to the Veteran's current lumbar condition (lumbar DJD), and found it correct.  The VA examiner also found the July 2009 VA examination report, noting that the Veteran's current multilevel lumbar and cervical degenerative disc disease was not related to or caused by the pre-existing spondylolysis and spondylolisthesis, correct.

Laws and Regulations

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003. 

When no preexisting condition is noted upon examination for entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d at 1096; 38 C.F.R. § 3.304.  Therefore, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Id.; see also VAOPGCPREC 3-2003. 

The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096 ).  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

Given the finding of the February 2011 VA orthopedic surgeon, the Board finds the Veteran's L5 spondylosis and grade 1 spondylolisthesis clearly and unmistakably pre-existed service.  However, the evidence is not clear and unmistakable that there was no aggravation.  The service treatment records describe treatment for sudden back pain in 1966 with subsequent complaints of intermittent non-disabling pain that were not reported as present prior to service.

Accordingly, the presumption of soundness in regards to his back condition is not rebutted.  See 38 U.S.C.A. § 1111; see also Wagner, supra; VAOPGCPREC 3-2003.

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement. 

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This is also a direct service connection theory of entitlement.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

The Veteran is currently diagnosed as having DJD, L5 spondylosis, and L5-S1 spondylolisthesis.  Thus, the Veteran meets the first element for service connection-a current disability. 

The evidence in favor of a link between the current back disability and service includes the January 1967 VA examiner's statement that the pre-existing back disability was aggravated in service; the fact that the back disability was asymptomatic at service entrance but became symptomatic in service and remained so at the time of the 1967 examination when reactive changes were already reported; the 1971 X-ray reports of disc space narrowing; and there are the Veteran's reports of episodic back pain ever since service.  

Evidence against a nexus consists chiefly of the February 2011 VHA opinion, the 2004 report of Dr. Ashley; and the 2009 opinion of the VA examiner.

The record shows that the Veteran was treated for back complaints several months after his entry into service.  The record does not provide evidence of an in-service injury, but such is not a requirement for service connection.  The VHA expert identified the current disability as "multilevel lumbar spondylolysis (DJD)."  Spondylolysis was identified proximate to service.  Although the VHA expert attributed this to normal aging, the Veteran was first shown to have this condition when he was in his early 20's.  

This record is in at least equipoise as to whether the current back disability is related to that identified in service.  Resolving reasonable doubt in the Veteran's favor, the elements of service connection are all demonstrated and service connection is granted.


ORDER

The April 1967 and September 1971 rating decisions, that denied service connection for a back disorder, did not involve CUE, and the appeal is denied.

Service connection for a back disorder, including degenerative joint disease (DJD), L5 spondylolysis, and L5-S1 spondylolisthesis, is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
A more accurate reading of the examination report would be that the examiner recounted his understanding of the Veteran's medical history.  But, disagreements as to how facts are weighed or interpreted do not constitute CUE.  Russell v. Principi, 3 Vet. App. at 313-14; Thompson v. Derwinski, 1 Vet. App. at 253. 


Department of Veterans Affairs


